Citation Nr: 0031465	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  94-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a right hip 
disorder.  

6.  The propriety of the initial, noncompensable rating for a 
left sacroiliac disability.  

7.  The propriety of the initial, noncompensable rating for a 
right elbow disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the RO 
that denied service connection for right and left shoulder 
disorders, a bilateral kidney disorder, right and left knee 
disorders, right and left hip disorders, a low back disorder, 
a skin disorder, a pulmonary disorder, hearing loss, 
tinnitus, and right and left elbow disorders.  In a February 
1994 rating decision, the RO granted service connection for a 
right shoulder disorder, which was assigned a 10 percent 
rating, effective July 13, 1992.  (Subsequent rating actions 
have characterized this service connected disability as 
"left" shoulder tendonitis.)

In July 1994 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  During the July 1994 RO hearing, 
the veteran withdrew from appellate consideration the issues 
of service connection for hearing loss, service connection 
for tinnitus, and service connection for a kidney disorder.  
In the Hearing Officer's decision of November 1994, the 
previous denials of service connection for the disorders 
remaining on appeal were confirmed and continued, except that 
service connection was granted for pseudofolliculitis barbae.  
A 10 percent rating was assigned for this disability, 
effective July 13, 1992.  

A rating decision later in November 1994 denied secondary 
service connection for a stomach disability and, after a 
timely notice of disagreement was filed, the veteran was sent 
a Statement of the Case pertaining to this issue, to which he 
responded with a substantive appeal in January 1995.  

At an April 1995 RO hearing, the veteran appeared and gave 
testimony before a hearing officer regarding the issue of 
secondary service connection for a stomach disability.  A 
transcript of this hearing is of record.  In a Hearing 
Officer's Decision of April 1995, secondary service 
connection was granted for gastritis, and duodenitis which 
was assigned a 10 percent rating, effective May 2, 1994.  

In a July 1996 statement, the veteran withdrew the issue of 
service connection for a pulmonary disorder from appellate 
consideration.  In March 1997, the veteran again appeared and 
gave testimony at an RO hearing before a hearing officer.  A 
transcript of this hearing is of record.  In a Hearing 
Officer's Decision of May 1997 service connection was granted 
for a left sacroiliac disability and for the residuals of a 
right elbow injury.  Each of these disabilities was assigned 
a noncompensable disability evaluation, effective from July 
13, 1992.  In a VA Form 9, dated in July 1997, the veteran 
indicated that he wished to appeal the assignment of 
noncompensable ratings for his left sacroiliac and right 
elbow disorders.  

In July 2000, the veteran appeared and gave testimony at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of this hearing is of record.  At the hearing, 
it was indicated that the veteran did not wish to pursue his 
appeal of the denial of service connection for a left elbow 
disorder.  The veteran concurred that the references to 
service connection currently being in effect for a "left" 
shoulder disorder were in error, and it was agreed that the 
issue of service connection for a left shoulder disorder 
continued to be an issue on appeal.  Prior to the hearing, 
the undersigned Veterans Law Judge had an inadequate time to 
review the appellate record, and was unaware that the issue 
of service connection for a kidney disorder, deemed to be a 
bilateral kidney disorder, was dropped as an issue on appeal 
at the July 1994 RO hearing.  As such, testimony was taken on 
this issue.  The RO is directed that the testimony taken on 
the issue of entitlement to service connection for a 
bilateral kidney disorder at the July 2000 Board hearing is 
to be construed as evidence offered as new and material 
evidence to reopen a claim of service connection for a 
bilateral kidney disorder.  That issue is referred to the RO 
for appropriate consideration.  


REMAND

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may be granted for degenerative joint disease 
(degenerative arthritis) if manifested to a compensable 
degree within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000). Service connection 
may be granted for any disease diagnosed after service when 
the evidence shows that it had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  

On the veteran's April 1988 examination prior to service 
entrance, no pertinent abnormalities were noted.  Review of 
the veteran's service medical records reveals he was seen in 
July 1991 with complaints of pain in the right hip, low back 
pain, and left knee pain of one year's duration.  He 
especially complained of left knee pain while running, riding 
a bicycle, climbing stairs and on standing.  He also reported 
locking of the knee while climbing stairs.  A history of 
swelling in the knees was also reported.  Evaluation revealed 
no signs of swelling or crepitation in the knees, and there 
was no sign of injury.  On further orthopedic evaluation in 
late July 1991, there was full range of motion in the knees 
and left shoulder.  There was no effusion and no local 
tenderness.  The hips were said to be "ok".  The assessment 
was right shoulder and knee pain.  

When seen in November 1991, the veteran's complaints included 
right hip pain of one year's duration.  It was said that an 
x-ray was negative.  The assessment included chronic right 
hip pain, status post injury.  A bone scan conducted in late 
November 1991 was reported to show, among other things, 
increased uptake in both shoulders, indicative of 
degenerative joint disease.  When seen in December 1991, the 
veteran gave a history of right hip pain since physical 
training conducted in April or May 1991.  Evaluation revealed 
full range of motion in the right hip without crepitus.  An 
x-ray showed no bony abnormality in the right hip. 

In January 1992 the veteran was evaluated for complaints 
which included low back pain and left knee pain.  An 
assessment of chronic, unrelated musculoskeletal pain was 
reported.  The veteran was seen in February 1992 with 
complaints of right hip and left leg pain and mild swelling 
of one year's duration.  The assessment was degenerative 
joint disease /sacroiliitis.  Later in February 1992, the 
veteran's complaints included right hip pain and mild left 
hip pain when running too much.  It was reported that an 
October 1991 x-ray of the right hip was unremarkable.  It was 
noted that the veteran's gait was nonantalgic and showed no 
deviation.  Motor function, sensation, deep tendon reflexes, 
and range of motion in the extremities were said to be 
normal.  There was no muscle atrophy.  The impression was 
normal physical examination, possible myalgia secondary to 
strain. 

When seen on an orthopedic consultation in early March 1992, 
the veteran's shoulders had full range of motion and were 
symmetric.  Motor strength was 5/5.  The sacroiliac joints 
were nontender to palpation.  It was reported that there was 
no clinical sign of degenerative joint disease.  When seen 
later in March 1992 for complaints of lower back pain, it was 
noted that a bone scan of November 1991 showed left 
sacroiliitis and increased activity in both shoulders.  An 
evaluation of the left knee conducted later in March 1992 
revealed no tenderness, redness, or swelling.  There was full 
range of motion.  On the veteran's May 1992 examination prior 
to discharge from service, his upper extremities were 
evaluated as normal.  Evaluation of his lower extremities 
revealed crepitus in the left knee.  In the physician's 
summary it was reported that the veteran's right elbow, left 
knee and sacroiliac joints were painful, especially in the 
morning and when it rained.  

On VA general medical examination in August 1992, the veteran 
gave a history of sustaining a low back injury during 
service.  He complained of low back pain radiating down the 
left leg.  On evaluation, the veteran's gait was normal and 
he was able to accomplish a deep knee bend.  No weakness was 
reported and strength was 5/5.  The diagnoses included 
residuals of low back injury with recurrent low back pain, 
rule out lumbosacral strain.  

On VA orthopedic examination in September 1992, the veteran 
stated that he was rappelling down a mountain in February 
1990 when he slipped and was smashed against the mountain 
face.  At that time he suffered superficial contusions, but 
there was no orthopedic injury.  Approximately three months 
later, he began to have significant discomfort in multiple 
areas, including his shoulders and right elbow.  He then 
developed discomfort in his right hip.  On examination, the 
shoulders were symmetric bilaterally and there was no 
evidence of muscle atrophy.  There was full range of 
abduction, adduction, flexion, and extension of the shoulders 
without any limitation or hitches.  Strength was 5/5 in both 
shoulders.  There was no pain on palpation of the bicipital 
grooves or subacromial areas.  There was no pain on palpation 
of the anterior or posterior capsules bilaterally and there 
was no evidence of any rotator cuff problems.  The veteran 
did report discomfort on 90 degrees of abduction when he 
tried to return to neutral.  Palpation of the sacroiliac 
joints revealed no discomfort.  Lateral compression across 
the sacroiliac joints on both sides revealed no tenderness or 
pain.  No pain was elicited upon having the veteran lay 
supine and exerting pressure anteriorly on both anterior 
iliac crests.  There was no pain in the area of the 
sacroiliac joints.  X-rays of the hips revealed no osseous or 
joint abnormality and an x-ray of the left knee revealed no 
abnormality.  

On VA orthopedic examination in March 1997, the veteran 
complained of discomfort in the left sacroiliac area, the 
shoulders, and the right elbow.  It was noted that the 
veteran did not offer any other complaints referable to any 
other joints during the examination.  During the evaluation, 
it was indicated that there was full range of motion in the 
left elbow.  There was full and painless range of motion in 
the shoulders and it was reported that inspection of the 
shoulders was normal.  A bone scan of the shoulders was 
normal.  The diagnoses included no evidence of pathology of 
the shoulders on current examination.  

On November 9, 2000, during the pendency of the veteran's 
appeal, The Veteran's Claims Assistance Act of 2000 (Pub L. 
No. 106-475, 114 Stat. 2096 (2000)) became law.  This law 
clarifies and expands the "duty to assist" the veteran in 
the development of his claim.  In view of this statute, the 
Board believes that further development of the evidence is 
necessary prior to further appellate consideration of the 
veteran's claims for service connection for a left shoulder 
disorder, right and left knee disorders, and right and left 
hip disorders.  We note in this regard that review of the 
record reveals that additional VA clinical records of 
potential relevance to the veteran's claims may exist, which 
are not currently in the claims folder.  In the Board's 
opinion a further VA orthopedic examination to determine the 
nature and etiology of the disorders for which he is 
currently claiming service connection is also appropriate 
prior to further appellate consideration in this case.  

The veteran is also seeking increased (compensable) ratings 
for a left sacroiliac disability and a right elbow 
disability.  His service connected sacroiliac disability has 
been evaluated under Diagnostic Codes 5294 and 5295 as a 
sacroiliac injury.  This disability may also be evaluated 
under the provisions of Diagnostic Code 5292 based on 
limitation of motion of the lumbar spine.  The veteran's 
right elbow disability has been evaluated under the 
provisions of Diagnostic Code 5209 for impairment of the 
elbow but it can also be evaluated under the provisions of 
Diagnostic Codes 5206 and 5207 based on limitation of forearm 
extension and flexion, as well as under the provisions of 
Diagnostic Code 5213 based on limitation of pronation and 
supination.  

In summary, the Board notes that both of these disabilities 
can be evaluated on the basis of limitation of motion.  Since 
that is the case, the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), must be taken into account in the 
evaluation of these disabilities.  In DeLuca, the Court held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 must be taken 
into account when a diagnostic code provides for compensation 
based on limitation of motion.  Under the provisions of 38 
C.F.R. §§ 4.40, 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  Further, the examiner must furnish, in addition to 
the usual examination findings, a full description of the 
effects of the disability upon the veteran's ordinary 
activities.  

On the veteran's most recent VA orthopedic examination in 
March 1997, his complaints of discomfort in his right elbow 
and left sacroiliac region were noted.  The veteran was noted 
to have full and painless motion in the right elbow.  
However, the examiner made no comment in response to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca, such as functional loss resulting from 
weakened movement, excess fatigability, or incoordination.  
Moreover, the examiner did not comment in regard to the 
effects of the veteran's right elbow disability on his 
ordinary functioning.  In regard to the veteran's left 
sacroiliac disability, the report of the March 1997 VA 
orthopedic examination contains no information at all 
regarding range of motion in the veteran's lumbosacral spine 
and there was obviously no mention of any limitation of 
lumbar spine motion due to pain on movement, weakened 
movement, excess fatigability, or incoordination.  The 
examination report did describe mild discomfort on palpation, 
minor difficulty on stress movements, and overall mild 
sacroiliac joint dysfunction.  However, additional findings 
and comments are needed.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
both VA and non VA, who have treated for 
any of the disorders for which he 
currently is seeking service connection 
at any time since his discharge from 
service in July 1992.  When the veteran 
responds, and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask that 
they provide copies of all clinical 
records documenting their treatment of 
the veteran for the various disorders, to 
the extent such records are not already 
in the claims folder.  (These records 
should include clinical records from the 
VA Medical Centers in East Orange, New 
Jersey, and Atlanta, Georgia.)  All 
records obtained should be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed left 
shoulder, left knee, right knee, left 
hip, and right hip disabilities, as well 
as the current degree of severity of his 
service connected left sacroiliac 
disability and his service connected 
right elbow disability.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
records may be studied in detail and the 
physician must state that the claims 
folder has been reviewed in his 
examination report.  The examiner should 
report the pertinent medical complaints, 
symptoms, and clinical findings.  After a 
clinical evaluation and a thorough review 
of the clinical record, the examining 
physician should render a medical opinion 
in answer to the following questions: (a) 
Is it at least as likely as not that any 
left shoulder, right knee, left knee, 
right hip, or left hip pathology found on 
the examination, had its onset during 
service?  (b) Is it at least as likely as 
not that any left shoulder, right knee, 
left knee, right hip, or left hip 
pathology found on the examination is 
related to injuries sustained in a 
rappelling accident which reportedly 
occurred in February 1990, during 
service?  In addition, the examining 
physician should report the ranges of 
motion of the lumbar spine in degrees and 
in all planes.  The limitation of motion 
in the veteran's lumbar spine should be 
characterized as less than slight, 
slight, moderate, or severe, and the 
examiner should also state whether the 
veteran's left sacroiliac disability is 
productive of slight subjective symptoms 
only, characteristic pain on motion, 
muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion 
in the standing position, or severe 
symptoms with listing of the whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in the standing position, 
osteoarthritic changes or narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion.  The 
examiner should also report the range of 
motion in the veteran's right elbow in 
degrees of flexion, extension, supination 
and pronation.  The examiner must also 
comment on functional limitation, if any, 
caused by the veteran's service connected 
left sacroiliac disability and right 
elbow disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
The examiner should report any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
caused by the left sacroiliac disability 
and right elbow disability.  

3.  Then, the RO should review the claims 
folder to ensure that all the development 
requested herein has been completed, and 
undertake to correct any omissions or 
deficiencies.  The RO should then review 
the veteran's claims of service 
connection for a left shoulder 
disability, a left knee disability, a 
right knee disability, a left hip 
disability, and a right hip disability, 
as well as the veteran's claims for 
increased ratings for his left sacroiliac 
disability and his right elbow 
disability.  If one or more of these 
benefits remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
clarifying clinical evidence, to comply with precedent 
decisions of the Court, and to comply with recently enacted 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


